Exhibit Contact: Crescendo Communications, LLC David Waldman or Klea Theoharis Tel: (212) 671-1020 Email: cmtp@crescendo-ir.com New Energy Systems Group Completes Previously Announced Acquisition of Anytone International (H.K.) Co., Ltd. New York and Shenzhen – December 7, 2009 – New Energy Systems Group(OTCBB: NEWN), a manufacturer and distributor of battery components in China, today announced that it has completed the previously announced acquisition of Anytone International (H.K.) Co., Ltd. and its wholly owned subsidiary, Shenzhen Anytone Technology Co., Ltd. (Anytone), a rapidly growing Shenzhen-based high tech, integrated product research, manufacturing and marketing company for lithium batteries.New Energy Systems Group paid $33.7 million for the company consisting of $10.0 million in cash and the remaining $23.7 million by issuing approximately 3.6 million shares of common stock based on an average stock price of $6.60 per share. Mr.
